El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Francisco Rodríguez Hernández dió muerte a Laureano G-onzález Badillo, y se le acusó de asesinato en segundo grado, siendo convicto de homicidio voluntario. En la acu-sación se alegó y se demostró, según se admite, que Rodrí-guez no solamente hizo cinco disparos a González, sino tam-bién- que le infirió varias heridas de arma blanca. El acu-sado solicitó su absolución bajo la teoría de defensa propia.
En el juicio, declaró por El Pueblo el testigo Aurelio Rodríguez. Declaró que oyó tres disparos, y al correr al sitio, encontró al acusado en el camino; que le preguntó al acusado sobre lo ocurrido, y éste contestó que había tenido que matar a Laureano González, porque él le había dicho que sacara unos animales de la finca, pero que González inmediatamente atacó al acusado con un machete, tirándole varios tajos. Casi al terminar el testigo su declaración, el fiscal, sin preguntar o decir nada más, le interrogó al testigo si no había manifestado en otra ocasión que estaba emparentado con el acusado, y el testigo negó tal aseveración y dijo que en realidad de verdad no estaba emparentado con el acusado. Este era un testigo de El Pueblo, y si el fiscal fué sorprendido por ciertos extremos de su declaración con respecto a la teoría de defensa propia del acusado, no obstante, el fiscal no le hizo pregunta alguna tendente a demostrar que en ocasiones anteriores había hecho manifestaciones contradictorias.
Aurelio Cordero fué otro testigo de El Pueblo, y, en re-lación con el hecho de que el interfecto portaba un machete y amenazó al acusado, declaró substaneialmente en la misma *429forma en que lo hizo el testigo que lo precedió. Después que el testigo declaró qne el acusado dijo que el interfecto se le había ido encima con el machete, el fiscal le preguntó si le había hecho al fiscal esta manifestación anteriormente, a lo que el testigo replicó afirmativamente. Y el fiscal en-tonces le preguntó: “¿O simplemente que este acusado le había dicho que había tenido que matar al otro nada más?” En otra parte del interrogatorio, aparece que el fiscal leía de algún documento que tenía ante sí, y preguntó al testigo si no había dicho antes que había visto el revólver, etc., que el acusado le había dicho que había matado a Laureano González, y que el acusado se fue sin decir nada más. El fiscal no le mostró al testigo el documento del cual estaba leyendo.
Posteriormente, y después de haber declarado el testigo Aurelio Cordero, que fué el último presentado por El Pueblo, el fiscal manifestó: “Sr. Juez, yo ofrecería la investi-gación practicada por mi predecesor para que el Jurado pudiera llegar al convencimiento de que si al expresarse en la forma que lo han hecho estos testigos han incurrido en contradicciones. Eesulta que al fiscal le dijeron que no ha-bían oído más que ciertas cosas y después salen diciendo que el acusado se quejó de que el otro lo había amenazado y le había atacado con un machete.” — Juez: “Presentaría, o la presenta?” — Fiscal: “Anuncio que voy a presentarla.” —Abogado: “Nos .oponemos.” — Juez: (Al fiscal): “A los efectos de tachar en parte la veracidad de esos testigos?” —Fiscal: “Sí, señor.” — Abogado: “No nos afectaría la presentación de esto porque veo que hay casi una exactitud completa entre lo que dice eso y los testigos, quizás una diferencia en lo que le dijo el acusado, pero para la claridad del procedimiento, para ajustarse estrictamente a las leyes de evidencia, nos oponemos porque está prohibido taxativa-mente por el artículo 423 del Código de Enjuiciamiento Criminal la presentación por parte del fiscal de declaraciones *430juradas tomadas, bien por el propio fiscal o por un “Committing Magistrate,” o Juez Municipal, en la investigación de un caso, que luego se ba de'Someter ante un Jurado.— Juez: “La corte admite esas declaraciones, porque es con objeto de impugnar o tachar en parte la declaración de esos testigos.” — Abogado: “Tomamos excepción por el funda-mento de que de acuerdo con la Ley, la parte que presenta un testigo no podrá impugnar su veracidad, sino contrade-cirle, demostrando que en otras ocasiones ha hecho manifes-taciones contrarias, pero la presentación como evidencia de estas declaraciones tomadas en la investigación del caso no es otra cosa que la impugnación directa de la veracidad de sus testigos. Y porque además, para que se pueda impug-nar la veracidad de un testigo es necesario anunciarlo cuando está declarando ese testigo, y porque además para poder im-pugnar y demostrar que en ocasiones distintas el testigo ha hecho manifestaciones distintas, es necesario, de acuerdo con la resolución en el caso de El Pueblo v. Kent, 10 D.P.R. 347, que se le muestre el documento en que constan las ma-nifestaciones que se alegan ser contrarias a las que hiciera en corte abierta.” La admisión por la corte de estas ma-nifestaciones se señala como error.
A Aurelio Rodríguez, como hemos visto, sólo se le pre-gunta si es hermano del acusado, y si no lo declaró así ante el fiscal. Su deposición dice que ellos eran hermanos, y en la silla de los testigos, niega que lo fueran. La declaración escrita o deposición demuestra que este testigo no manifestó en su examen original que el acusado había dicho que había sido atacado y amenazado por el interfecto con un machete que portaba. En ningún sitio de su declaración, aunque parezca algo extraño decirlo, se le pidió al testigo Aurelio Rodríguez que explicara esta supuesta contradicción.
A Aurelio Cordero fue que se le preguntó si había he-cho una declaración contradictoria con respecto a lo que el acusado le había dicho. El testigo estaba bajo la impresión *431de que él había hecho ante el fiscal la misma declaración que la que hizo durante el juicio. Sin embargo, al exami-narse su deposición resulta que' a él no se le preguntó lo que el acusado le había dicho, y su deposición guarda abso-luto silencio sobre este particular.
De suerte -que tenemos dos deposiciones presentadas en evidencia, ninguna de las cuales demuestra contradicción al-guna sobre las materias que se pidió a estos dos testigos que explicaran durante el juicio.
Hubo además otro testigo que declaró más o menos en la misma forma, a saber, que el acusado había actuado en de-fensa propia, o había dicho que así lo había hecho. Enton-ces el fiscal sentó o trató de sentar la base para contrade-cirlo, pero jamás se ofreció en evidencia ninguna declara-ción contradictoria con respecto a este testigo determinado. La pretendida evidencia contradictoria fué exclusivamente con respecto a los otros dos testigos a que hemos hecho re-ferencia.
El fiscal de esta corte reconoce que fué error admitir estas declaraciones, y nos llama la atención al artículo 243 del" Código de Enjuiciamiento Criminal, el cual dice:
“A la parte que presente un testigo, no le es permitido impug-nar su veracidad probando que es persona de mala reputación; pero podrá contradecirlo, aduciendo pruebas en contrario, y demostrar que en ocasiones anteriores, ha hecho manifestaciones que no con-cuerdan con su actual declaración.”
Más particularmente, el artículo 245 dispone lo que sigue:
“También puede ser impugnada la veracidad de un testigo por medio de prueba que demuestre que en ocasiones anteriores ha hecho manifestaciones que no concuerdan con su actual declaración; pero antes de hacerlo, se le referirán dichas manifestaciones, con expre-sión de la época, lugares y personas que hubieren estado presentes al hacerlas, y se le preguntará si dichas manifestaciones fueron he-chas por él, permitiéndosele que las explique, si contestare afirmati-vamente. Si las manifestaciones fueren escritas, se enseñarán al testigo antes de interrogarle acerca de ellas.”
*432Disposiciones similares están contenidas además en la Ley de Evidencia, artículos 156 y 159.
Que a un testigo debe dársele la oportunidad de explicar sus manifestaciones contradictorias se desprende claramente de toda la jurisprudencia, y especialmente del caso de El Pueblo v. Santiago, 16 D.P.R. 471. Sin tal base por vía de examen preliminar, estas deposiciones eran completamente inadmisibles. Esto lo bemos declarado terminantemente en el caso de El Pueblo v. Rojas, 16 D.P.R. 252, y en otros casos más. En el primero dijimos:
“El objeto del artículo 243 citado anteriormente es impedir que el estado sea sorprendido y permitirle que contradiga o neutralice la declaración de un testigo que es entera o parcialmente adverso. Si un testigo presta declaraciones hostiles a un acusado durante un juicio este último tiene una oportunidad para repreguntarlo. Pero si sus declaraciones prestadas en otra ocasión se presentan con el fin de probar algún elemento esencial de un delito se priva al acu-sado de esa oportunidad. Tal práctica está en pugna con la cuarta subdivisión del artículo 11 del Código de Enjuiciamiento Criminal, que dispone que en una acción criminal el acusado tiene derecho £a confrontarse con los testigos contrarios en presencia del tribunal, excepto cuando se hubieren practicado las primeras diligencias ante un promotor Fiscal o juez de paz; o cuando el testimonio de algún testigo presentado por el pueblo, e imposibilitado de ptestar fianza para su comparecencia, hubiere sido tomado en presencia del reo, quien en persona o por medio de su abogado hubiere repreguntado, o tenido oportunidad para repreguntar al testigo, en cuyo caso la deposición de éste podrá ser leída, siempre que se justificare a sa-tisfacción del tribunal haber fallecido o estar demente dicho testigo, o no poderse encontrar en Puerto Rico, a pesar de las diligencias practicadas al efecto.”
Desde el 1917, la sección 2 del Acta Orgánica de Puerto Rico dispone, entre otras cosas, que en todos los procesos criminales el acusado gozará del derecho de carearse con los testigos de cargo. Antes de aprobarse el Acta Orgánica teníamos una disposición similar en el artículo 11 de los Estatutos Revisados de 1902. Carearse, en su aspecto prin*433cipal, no es otra cosa qne el derecho de repreguntar. 12 C. J. 488, pár. 34. Wig-more on Evidence, tomo 2, párrafo 1365.
“Este derecho ha sido considerado siempre como uno de los más valiosos derechos del ciudadano. ' Lo protege contra el peligro de una convicción por declaraciones ex-parte o affidavits prestados en su ausencia, o cuando no tenía el derecho de la repreguntad’ 8 R.C.L. 85, et seq.
Véase además El Pueblo v. Colón, 25 D.P.R. 629; El Pueblo v. Ríos, 34 D.P.R. 555, El Pueblo v. Maldonado, 17 D.P.R. 23.
Al revocar lina sentencia condenatoria por el delito de asesinato, en que se permitió al Estado usar un affidavit ex-parte en Commonwealth v. Zorambo, 205 Pa. 109, 55 Atl. 716, la corte dijo:
“Ni un affidavit ex-parte ni una deposición tomada reg-ulármente pueden substituirse por declaraciones prestadas en presencia del acusado en un proceso criminal.”
En el caso de State v. Patton, 164 S. W. 226, la corte, de un modo pintoresco, dijo:
“Equivaldría a presentar tanto al testigo mismo como su depo-sición tomada ex-parte, fuera de la presencia y oído del acusado, etc., haciendo así indirectamente que brotaran dos testigos donde anteriormente había uno.”
Aunque tal vez la objeción no se presentó específicamente sobre tal extremo, las declaraciones de estos testigos eran meramente de referencia. Ni siquiera se llamó al taquígrafo para que identificara las declaraciones al tiempo de ser pre-sentadas, aunque los autos demuestran que el fiscal presentó al taquígrafo posteriormente. El fiscal también nos llama la atención al hecho de que estas declaraciones escritas no fueron tomadas ante el fiscal en su capacidad de magis-trado, sino ante el juez municipal.
*434Se ha sugerido que la acción de la corte al admitir las declaraciones de Aurelio Rodríguez y Aurelio Cordero tomadas ante el juez municipal, en realidad no perjudicó al acusado. No hay duda de que tales declaraciones fueron admitidas indebidamente como prueba. En realidad, según hemos visto, las contradicciones contenidas en estos documentos no fueron muy fuertes. En uno de los casos se le preguntó al testigo acerca de su parentesco con el acusado; en el otro no se repreguntó en absoluto al testigo con respecto a los puntos en que se suponía que hubiera contradicción en las declaraciones prestadas previamente ante el juez municipal sobre las preguntas hechas por el fiscal. Sin embargo, estas declaraciones fueron ofrecidas por el Fiscal y admitidas por la corte bajo la única teoría de desacreditar las manifestaciones de los testigos y demostrar que ellos habían hecho declaraciones contradictorias. Fueron ofrecidas con rodeos, con el fin de demostrar que los testigos en realidad habían cometido el delito de perjurio. El jurado estaba presente. La oferta del fiscal y la acción de la corte fueron circunstancias poderosas de las cuales el jurado tenía derecho a inferir que dichos dos testigos no estaban diciendo la verdad. Hemos llamado la atención al hecho de que no se trató de contradecir uno de los testigos de cargo que declaró en igual forma, pero que fue repreguntado más detenidamente que cualquiera de los otros testigos respecto a manifestaciones contradictorias, y el efecto total en el jurado sería que no debía creerse ninguno de los testigos que había declarado a favor de la teoría de la defensa propia. Según hemos indicado antes en el caso de El Pueblo v. Ramíres de Arellano, 25 D.P.R. 263, si la evidencia ofrecida era inofensiva, ¿por qué el fiscal insistió en que fuera admitida? El debe haber tenido el propósito determinado de perjudicar la teoría de la defensa o de apoyar su caso, haciendo la oferta que hizo, la que la corte aceptó. De tole-*435rarse una práctica como ésta, entonces las disposiciones del artículo 245 del Código de Enjuiciamiento Criminal se con-vertirían, en efecto, en letra muerta. Entonces, antes de poderse impugnar un testigo, no es necesario que “se le re-fieran dicfias manifestaciones con expresión de la época, lu-gares y personas que hubieren estado presentes al hacerlas y se le pregunte si dichas manifestaciones fueron hechas por él, permitiéndosele que las explique, si contestare afirmati-vamente.” El fiscal evidentemente creyó que estaba ayu-dando su caso y perjudicando al acusado, ofreciendo tal ma-nifestación como prueba, y ése necesariamente fué el efecto que surtió en el jurado, si el caso se resolvió por las decla-raciones de los tres testigos que hemos considerado.
Bajo el título “Apelación y Error,” en 2 R.C.L. 235, pár. 196, hallamos lo siguiente:
“En caso de cometerse error en el curso de un juicio, las autori-dades están en conflicto en cuanto a la presunción que surge res-pecto al efecto de tal error. Según parece ser la regla prevaleciente, la corte de apelación presumirá que tal error fué perjudicial, a me-nos que los autos demuestren lo contrario.”
En las notas, se citan casos de la Corte Suprema de los Estados Unidos y de la Corte Suprema de California. Va-rios de ellos son civiles, pero de haber diferencia alguna, la presunción de error es mayor aún en un caso criminal, en que la convicción del acusado debe establecerse fuera de toda duda razonable. Para nosotros en Puerto Bico no es necesario adoptar una posición muy definida sobre esta cues-tión hasta que haya sido analizada un poco más cuidadosa-mente por la profesión.
Creemos que en este caso no solamente el fiscal dejó de demostrar que no hubo perjuicio, sino que los autos de-muestran que lo hubo. El fiscal de esta corte, lejos de pe-dir que se confirme la sentencia, sugiere que se revoque el caso.
*436No podemos convenir con el apelante en que la prueba no tendía a demostrar la comisión del delito, pero nos ve-mos obligados a resolver qne la admisión de estas declara-ciones fné nn error perjudicial para el acusado, ya que ten-dían en la forma indicada a arrojar serias dudas sobre las declaraciones de estos testigos, quienes declararon a favor de la teoría de defensa propia y quienes no debe olvidarse fueron presentados por el fiscal.
El apelante también se queja de que la corte cometió error al imponerle la pena máxima de diez años. Sin embargo, si el acusado era culpable de homicidio voluntario, cometió el delito en forma tan viciosa, que estamos conven-cidos de que la corte estuvo justificada al imponerle el máximum.

La sentencia debe ser revocada y devolverse el caso pata la celebración de un nuevo juicio.

El Juez Presidente Sr. del Toro disintió.